UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA

                v.                                     Criminal Action No. 21-679 (JEB)


 ROBERT WAYNE DENNIS,

        Defendant.


                                 MEMORANDUM OPINION

       Defendant Robert Wayne Dennis is charged with multiple counts for his participation in

the January 6, 2021, insurrection at the U.S. Capitol. He now seeks dismissal of several of these

charges on a variety of infirm grounds that have been persuasively rejected by this Court and

others in this district. The Court will accordingly deny his Motion.

I.     Background

       Defendant has been indicted on nine counts. The charges are: Civil Disorder, in violation

of 18 U.S.C. § 231(a)(3) (Count I); Assaulting, Resisting, or Impeding Certain Officers, in

violation of 18 U.S.C. § 111(a)(1) (Counts II, III, and IV); Entering and Remaining in a

Restricted Building or Grounds, in violation of 18 U.S.C. § 1752(a)(1) (Count V); Disorderly

and Disruptive Conduct in a Restricted Building or Grounds, in violation of 18 U.S.C.

§ 1752(a)(2) (Count VI); Engaging in Physical Violence in a Restricted Building or Grounds, in

violation of 18 U.S.C. § 1752(a)(4) (Count VII); Disorderly Conduct in a Capitol Building, in

violation of 40 U.S.C. § 5104(e)(2)(D) (Count VIII); and an Act of Physical Violence in the

Capitol Grounds or Buildings, in violation of 40 U.S.C. § 5104(e)(2)(F) (Count IX). See ECF

No. 13 (Indictment).


                                                1
       Dennis now seeks dismissal of several of the charges against him. His Motion targets

Counts I, V, VI, VII, and VIII for varied reasons. See ECF No. 28 (MTD).

II.    Legal Standard

       Prior to trial, a defendant may move to dismiss an indictment or information on the basis

that there is a “defect in the indictment or information” including a “failure to state an offense.”

Fed. R. Crim P. 12(b)(3)(B)(v). “The operative question is whether the allegations, if proven,

would be sufficient to permit a jury to” conclude that the defendant committed the criminal

offense as charged. United States v. Sanford, Ltd., 859 F. Supp. 2d 102, 107 (D.D.C. 2012);

United States v. Bowdoin, 770 F. Supp. 2d 142, 146 (D.D.C. 2011). An indictment “is sufficient

if it, first, contains the elements of the offense charged and fairly informs a defendant of the

charge against which he must defend, and, second, enables him to plead an acquittal or

conviction in bar of future prosecutions for the same offense.” Hamling v. United States, 418

U.S. 87, 117 (1974). A court accordingly cabins its analysis to “the face of the indictment and,

more specifically, the language used to charge the crimes.” United States v. Sunia, 643 F. Supp.

2d 51, 60 (D.D.C. 2009) (quoting United States v. Sharpe, 438 F.3d 1257, 1263 (11th Cir. 2006))

(emphases omitted).

III.   Analysis

       The Court separately addresses Defendant’s myriad arguments.

       A.       Overbreadth and Vagueness

       Dennis first attacks Count I of the Indictment (Civil Disorder, in violation of 18 U.S.C.

§ 231(a)(3)) as overbroad under the First Amendment and vague under the Fifth. That count

charges:

               On or about January 6, 2021, within the District of Columbia,
               ROBERT WAYNE DENNIS[ ] committed and attempted to commit



                                                  2
                 an act to obstruct, impede, and interfere with a law enforcement
                 officer, that is, Officer J.S., an officer from the Metropolitan Police
                 Department, lawfully engaged in the lawful performance of his/her
                 official duties incident to and during the commission of a civil
                 disorder which in any way and degree obstructed, delayed, and
                 adversely affected commerce and the movement of any article and
                 commodity in commerce and the conduct and performance of any
                 federally protected function.

Indictment at 1–2. The civil-disorder statute under which the Government brings this charge

reads:

                 Whoever commits or attempts to commit any act to obstruct,
                 impede, or interfere with any fireman or law enforcement officer
                 lawfully engaged in the lawful performance of his official duties
                 incident to and during the commission of a civil disorder which in
                 any way or degree obstructs, delays, or adversely affects commerce
                 or the movement of any article or commodity in commerce or the
                 conduct or performance of any federally protected function—

                 Shall be fined under this title or imprisoned not more than five years,
                 or both.

18 U.S.C. § 231(a)(3).

          Criminal statutes “that make unlawful a substantial amount of constitutionally protected

conduct may be held facially invalid even if they also have legitimate application.” City of

Houston v. Hill, 482 U.S. 451, 459 (1987). Specifically, the First Amendment bars laws that

“punish[ ] a ‘substantial’ amount of protected free speech, ‘judged in relation to the statute’s

plainly legitimate sweep,’” and for which no “limiting construction” is available. Virginia v.

Hicks, 539 U.S. 113, 118–19 (2003) (quoting Broadrick v. Oklahoma, 413 U.S. 601, 613, 615

(1973)). Section 231(a)(3) “must be scrutinized with particular care” for overbreadth. City of

Houston, 482 U.S. at 459. “[T]he mere fact[,]” however, “that one can conceive of some

impermissible applications of a statute is not sufficient to render it susceptible to an overbreadth

challenge.” Members of City Council of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 800

(1984).


                                                   3
       Defendant’s argument that “Section 231(a)(3) extends to a substantial amount of

constitutionally protected speech and expressive conduct, well in excess of the law’s legitimate

sweep[,]” MTD at 15, is a word-for-word recitation of the overbreadth challenge to the same law

that this Court previously rejected in United States v. Mostofsky, 579 F. Supp. 3d 9, 22 (D.D.C.

2021), another January 6 case. The Court explained there that “the ‘strong medicine of

overbreadth invalidation’ is not necessary here because the statute’s potentially unconstitutional

applications are few compared to its legitimate ones.” Id. (quoting Hicks, 539 U.S. at 120)

(internal citation and quotation marks omitted).

       Dennis’s next grievance with Count I is that § 231(a)(3) is unconstitutionally vague. He

contends that the law “is replete with vague and imprecise terms that fail to provide a person of

ordinary intelligence a reasonable opportunity to know what conduct is prohibited,” MTD at 10,

pointing as examples to the phrases “any act to obstruct, impede, or interfere” and “incident to

and during the commission of a civil disorder.” Id. at 10–11. Defendant goes on to argue that

the law’s lack of a “scienter/mens rea element weighs in further favor of the statute’s

unconstitutionality.” Id. at 11.

       These arguments parrot those that have been offered and rejected in other January 6 cases

in this district. To begin, Defendant is incorrect that the statute lacks a scienter requirement. As

courts in this District have previously observed, the statute “punishes only acts ‘performed with

the specific purpose to “obstruct, impede, or interfere with” firefighters or law enforcement.’”

United States v. McHugh, 583 F. Supp. 3d 1, 25 (D.D.C. 2022) (construing § 231(a)(3) to require

specific intent). Dennis’s purported examples of vague statutory terms are similarly

unconvincing. As Judge John Bates explained in McHugh: “An ordinary person would have an

intuitive understanding of what is proscribed by a ban on obstructing, impeding, or interfering




                                                   4
with law enforcement.” Id. at 27. “Civil disorder,” for its part, “has a fulsome statutory

definition: ‘any public disturbance involving acts of violence by assemblages of three or more

persons, which causes an immediate danger of or results in damage or injury to the property or

person of any other individual.’” Id. at 26 (quoting 18 U.S.C. § 232(1)). The challenged phrases

therefore do not “tie[ ] criminal culpability to . . . wholly subjective judgments without statutory

definitions, narrowing context, or settled legal meanings.” United States v. Williams, 553 U.S.

285, 306 (2008). The Court thus joins all others in this district that have found this argument

unpersuasive. See, e.g., McHugh, 583 F. Supp. 3d at 26 (rejecting January 6 defendant’s

vagueness and overbreadth challenges to § 231(a)(3)); United States v. Williams, No. 21-618,

2022 WL 2237301, at *3–7 (D.D.C. June 22, 2022) (same); United States v. Bingert, No. 21-91,

2022 WL 1659163, at *12 (D.D.C. May 25, 2022) (same).

       B.      Applicability of § 1752

       Dennis next seeks dismissal of Counts V, VI, and VII, all of which allege violations of 18

U.S.C. § 1752. That statute penalizes entering or disrupting business in a “restricted building or

grounds.” The statute then defines that phrase:

               (1) the term “restricted buildings or grounds” means any posted,
               cordoned off, or otherwise restricted area—

                       (A) of the White House or its grounds, or the Vice
                       President’s official residence or its grounds;

                       (B) of a building or grounds where the President or other
                       person protected by the Secret Service is or will be
                       temporarily visiting; or

                       (C) of a building or grounds so restricted in conjunction with
                       an event designated as a special event of national
                       significance.

18 U.S.C. § 1752(c)(1)(A)–(C). The thrust of Defendant’s argument is that § 1752 permits only

the Secret Service to restrict access to the Capitol and that it did not do so on January 6. In the


                                                  5
alternative, he maintains that the statute does not apply here “because former Vice President

Pence was not ‘temporarily visiting’ the Capitol building on January 6, 2021.” MTD at 19.

       This Court rejected the first of these arguments in Mostofsky, 579 F. Supp. 3d at 27–28

(“The text plainly does not require that the Secret Service be the entity to restrict or cordon off a

particular area.”), and the second in United States v. Ballenger, No. 21-719, 2022 WL 14807767,

at *2 (D.D.C Oct. 26, 2022) (“Many judges in this district have disagreed with [the] suggestion

that Vice President Pence was not temporarily visiting the Capitol, given that this term logically

describes what he was doing on January 6.”). It does so again here.

       C.      Sufficiency

        Defendant also raises a litany of sufficiency challenges to Counts I, VII, and VIII. For

example, he maintains that Count I is defective because it does not allege facts that relate to

interstate commerce or a federally protected function. See MTD at 7. Yet an indictment need

not allege facts that establish all elements of an offense. “It is generally sufficient that an

indictment set forth the offense in the words of the statute itself, as long as ‘those words of

themselves fully, directly, and expressly, without any uncertainty or ambiguity, set forth all the

elements necessary to constitute the offence intended to be punished.’” Hamling, 418 U.S. at

117 (quoting United States v. Carll, 105 U.S. 611, 612 (1882)). “[T]o be sufficient, [it] need

only inform the defendant of the precise offense of which he is accused so that he may prepare

his defense and plead double jeopardy in any further prosecution for the same offense.” United

States v. Verrusio, 762 F.3d 1, 13 (D.C. Cir. 2014). As this Court has explained in rejecting a

similar challenge in an insurrection case, the Indictment here is sufficient because it “set[s] out in

clear and unambiguous terms” the offenses with which Defendant is charged. Ballenger, 2022

WL 14807767, at *1. These contentions hold no water either.




                                                   6
                                      *          *       *

       While Defendant raises a multitude of arguments for dismissal, he presents none that

have not already been rejected in January 6 cases by either this Court or others in this district —

cases that Defendant does not cite, let alone distinguish. This Motion thus meets the same fate as

its predecessors.


IV.    Conclusion

       For the foregoing reasons, the Court will deny Defendant’s Motion to Dismiss. A

separate Order so stating will issue this day.

                                                             s/ James E. Boasberg
                                                             JAMES E. BOASBERG
                                                             United States District Judge
Date: December 6, 2022




                                                     7